DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-12, 14-17, 19, 21-24, and 26-29 have been examined and rejected. This Office action is responsive to the amendment filed on 01/11/2021, which has been entered in the above identified application.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 recites “selecte the selected apparel”, wherein “select the selected apparel” is obviously intended.
Appropriate correction is required.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 10-11, 14, 19, 21-22, and 26-29 are rejected under AIA  35 U.S.C §103 as being unpatentable by MATSUMAE et al. (JP02008264058A, English translation attached, hereinafter MATSUMAE) and in view of Chantima et al. (“Smart Closet”, 2014 Third ICT conference, see attached, hereinafter Chantima).


As to independent claims 1, 12, and 19, MATSUMAE teaches a system to suggest apparel (paragraph [0001], the present invention relates to a garment storage system for storing a plurality of garments; paragraph [0019], According to an aspect of the present invention, there is provided a method of controlling a clothing of a user, comprising : estimating a clothing of an attribute desired by a user based on information included in the user signal ; and controlling the driving of the movement actuator so as to move the estimated clothing to a take‐out position), comprising: 
communication interface circuitry (paragraph [0014], a communication device for a tag capable of wireless communication with an IC tag and a position detection means for detecting a position of the IC tag based on a communication state between the communication device for tag and the IC tag, and the control device is a state of the external environment) to:
receive user data from one or more user sensors, the user data including a physical dimension of a user (paragraph [0018], when a user having a low height approaches the accommodation space, the height of the storage auxiliary device is automatically lowered, and when the user having a high height approaches the accommodation space, the height of the storage auxiliary device is automatically increased; user’s height is a physical dimension);
(paragraph [0019], an IC tag which is attached to each of the plurality of storage auxiliary devices or each of the plurality of garments and stores attribute information identifying attributes of the clothes is stored); and 
receive usage data from one or more of the plurality of apparel sensors (paragraph [0044], A use time and a use frequency are recorded, a user who is highly likely to be used next time is estimated based on the use history, and when the closet 1 is not used for a predetermined time, the user is automatically rotated and adjusted automatically so as to be a height position and a rotation position of the clothes corresponding to the estimated taste information of the user; use time and a use frequency is the usage data of apparels),
user interface circuitry to receive an apparel recommendation request from the user (paragraph [0032], The communication device 50 is installed in the vicinity of the closet 1 and constantly outputs a request signal. When the smart key 40 enters the communicable area with the communication device 50 and receives the request signal, the smart key 40 transmits a user signal including the personal identification information and the preference information to the communication device 50); and 
closet controller circuitry to, in response  to receipt of the apparel recommendation request from the user (paragraph [0033], Next, a flow in which the operation of the moving electric motor 15 and the adjustment electric motor 16 is automatically controlled by the microcomputer 31of the controller 30 will be described with reference to a flowchart of FIG. 3): 
select, as a selected apparel,  an apparel from the plurality of apparels (paragraph [0036], it is also possible to select a clothing suitable for the climate by using the weather information or the like of the Internet) based on: 
receive user data, the user data including the physical dimension of the user (paragraph [0018], when a user having a low height approaches the accommodation space, the height of the storage auxiliary device is automatically lowered, and when the user having a high height approaches the accommodation space, the height of the storage auxiliary device is automatically increased);
the usage data (paragraph [0044], A use time and a use frequency are recorded, a user who is highly likely to be used next time is estimated based on the use history, and when the closet 1 is not used for a predetermined time, the user is automatically rotated and adjusted automatically so as to be a height position and a rotation position of the clothes corresponding to the estimated taste information of the user; use time and a use frequency is the usage data of apparels); and 
present the selected apparel to the user (paragraph [0019], controlling the driving of the movement actuator so as to move the estimated clothing to a take‐out position).
MATSUMAE does not teach:
the apparel condition data as the apparel data representative of a condition of the respective apparel.
Chantima teaches:
(Page 157, section C, this table keeps track of particular clothes and accessories user wears on each day; the apparel usage is apparel condition data).
Since MATSUMAE teaches a control system to suggest apparel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the apparel condition data as the apparel data representative of a condition of the respective apparel, as taught by Chantima, as the prior arts are from the same application field of user closet apparel recommendation, and Chantima further teaches apparel condition data as a specific type of apparel data of a closet. By incorporating Chantima into MATSUMAE would improve the integrity of MATSUMAE’s system by allowing to help people efficiently manage their closet (Chantima, Page 155, section 1).

As to dependent claim 2, the rejection of claim 1 is incorporated. MATSUMAE further teaches the system of claim 1, wherein the user data is received in the communication circuitry from sensor circuitry that includes the one or more user sensors (paragraph [0018], when a user having a low height approaches the accommodation space, the height of the storage auxiliary device is automatically lowered, and when the user having a high height approaches the accommodation space, the height of the storage auxiliary device is automatically increased), wherein the user data includes at least one of a facial characteristic of the user, a gesture made by the user, or a sound generated by the user (paragraph [0068], A voice recognition device may be provided to control the driving of the moving electric motor 15 and the adjusting electric motor 16 based on the voice instruction of the user).


ooAs to dependent claim 4, the rejection of claim 2 is incorporated. MATSUMAE teaches the system of claim 2, wherein the sensor circuitry includes the plurality of apparel sensors (paragraph [0019], an IC tag which is attached to each of the plurality of storage auxiliary devices or each of the plurality of garments and stores attribute information identifying attributes of the clothes is stored); and
the usage data are received in the communication interface circuitry from the sensor circuitry (paragraph [0044], A use time and a use frequency are recorded, a user who is highly likely to be used next time is estimated based on the use history, and when the closet 1 is not used for a predetermined time, the user is automatically rotated and adjusted automatically so as to be a height position and a rotation position of the clothes corresponding to the estimated taste information of the user; use time and a use frequency is the usage data of apparels).
	MATSUMAE does not teach:
the condition data as the apparel data.
Chantima teaches:
the condition data as the apparel data (Page 157, section C, this table keeps track of particular clothes and accessories user wears on each day; the apparel using is apparel condition data).
Since MATSUMAE teaches a control system to suggest apparel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the to help people efficiently manage their closet (Chantima, Page 155, section 1).


As to dependent claim 5, the rejection of claim 4 is incorporated. MATSUMAE teaches the system of claim 4, wherein the closet controller circuitry is to cause the communication interface circuitry to request the user data and the apparel data from the sensor circuitry in response to receipt of the apparel recommendation request from the user (paragraph [0033], Next, a flow in which the operation of the moving electric motor 15 and the adjustment electric motor 16 is automatically controlled by the microcomputer 31of the controller 30 will be described with reference to a flowchart of FIG. 3)
	MATSUMAE does not teach:
the condition data as the apparel data.
Chantima teaches:
the condition data as the apparel data (Page 157, section C, this table keeps track of particular clothes and accessories user wears on each day; the apparel using is apparel condition data).
to help people efficiently manage their closet (Chantima, Page 155, section 1).

As to dependent claims 10, 14 and 21, the rejection of claim 1 is incorporated. MATSUMAE teaches the system of claim 1, wherein the closet controller circuitry is to cause the user interface circuitry to indicate one of the plurality of apparels to be at least one of serviced or removed based on the apparel data (paragraph [0019], controlling the driving of the movement actuator so as to move the estimated clothing to a take‐out position; the moved clothing is the clothing to be serviced).
MATSUMAE does not teach:
the condition data as the apparel data.
Chantima teaches:
the condition data as the apparel data (Page 157, section C, this table keeps track of particular clothes and accessories user wears on each day; the apparel using is one apparel condition data).
Since MATSUMAE teaches a control system to suggest apparel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the to help people efficiently manage their closet (Chantima, Page 155, section 1).


As to dependent claim 11, the rejection of claim 1 is incorporated. MATSUMAE further teaches the system of claim 1, wherein the closet controller circuitry is to select the selected apparel based at least in part on context data including an event for which apparel is desired or environmental data (paragraph [0036], It is also possible to include an outside air temperature sensor 32 (external environment detecting means) shown in FIG. 1 instead of the calendar function, and to control the driving of the moving electric motor 15 so that a zone suitable for the current outside air temperature among the zones W 1, W 2, and W 3 for each season is positioned at the take‐out position P based on the outside air temperature detected by the outside air temperature sensor 32).

As to dependent claim 26, the rejection of claim 1 is incorporated. MATSUMAE teaches system of claim 1, wherein the one or more user sensors are located in a closet containing the plurality of apparels (paragraph [0019], an IC tag which is attached to each of the plurality of storage auxiliary devices or each of the plurality of garments and stores attribute information identifying attributes of the clothes is stored).
claim 27, the rejection of claim 1 is incorporated. MATSUMAE teaches the system of claim 1, wherein the one or more user sensors include at least one of a camera or an infrared sensor to obtain the physical dimension of the user (paragraph [0018], there is provided an adjustment actuator which adjusts a height position of the storage auxiliary device, wherein the control device controls driving of the adjustment actuator based on information included in the user signal received by the receiver. According to this configuration, when the user approaches the accommodation space, the height position of the storage auxiliary device can be automatically adjusted according to the user; the receiver is the sensor).

As to dependent claim 28, the rejection of claim 1 is incorporated. MATSUMAE further teaches the system of claim 1, wherein the closet controller circuitry is to determine a subset of the plurality of apparels having a desired fit based on the physical dimension of the user, and wherein the closet controller circuitry is to select the selected apparel from the subset of the plurality of apparels (paragraph [0048], it is required that the annular member 12 be partitioned into a plurality of zone W1,W2,W3,Wa,Wb,Wc; each zone is a subset; paragraph [0049], the palm clothing of the father is automatically rotated and moved to the take‐out position P when the father approaches the closet).

As to dependent claim 29, the rejection of claim 1 is incorporated. MATSUMAE teaches the system of claim 1, wherein the usage data is representative of how often the user wears the respective apparel (paragraph [0044], A use time and a use frequency are recorded, a user who is highly likely to be used next time is estimated based on the use history, and when the closet 1 is not used for a predetermined time, the user is automatically rotated and adjusted automatically so as to be a height position and a rotation position of the clothes corresponding to the estimated taste information of the user; use time and a use frequency is the usage data of apparels).

Claims 3, 15 and 22 rejected under AIA  35 U.S.C §103 as being unpatentable over MATSUMAE et al. (JP02008264058A, English translation attached, hereinafter MATSUMAE) and in view of Chantima et al. (“Smart Closet”, 2014 Third ICT conference, see attached, hereinafter Chantima) and in view of MURZIN et al. (US 20090089260 A1, hereinafter MURZIN).

As to dependent claim 3, the rejection of claim 2 is incorporated. MATSUMAE teach the system of claim 2, with the closet controller circuitry.
MATSUMAE/Chantima does not teach to determine a mood of the user based on at least one of the facial characteristic of the user, the gesture made by the user, or the sound generated by the user.
MURZIN teaches to determine a mood of the user based on at least one of the facial characteristic of the user, the gesture made by the user, or the sound generated by the user (paragraph [0040], Using facial and emotional recognition software, the program may determine if the user likes the article of apparel, and may even compliment the user if a smile is detected or suggest another article if the user presents dislike for the first item).
determine if the user likes the article of apparel (MURZIN, paragraph [0040]).

As to dependent claims 15 and 22, the rejection of claim 12 is incorporated. MATSUMAE/Chantima does not teach the method of claim 12 including determining by the closet controller circuitry a mood for the user based on the user data, and wherein the selecting of the selected apparel is based on the mood.
	MURZIN teaches determining by the closet controller circuitry a mood for the user based on the user data, and wherein the selecting of the selected apparel is based on the mood (paragraph [0040], Using facial and emotional recognition software, the program may determine if the user likes the article of apparel, and may even compliment the user if a smile is detected or suggest another article if the user presents dislike for the first item).
Since MATSUMAE/Chantima teaches a control system to suggest apparel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate causing the closet controller circuitry to determine if the user likes the article of apparel (MURZIN, paragraph [0040]).

Claims 6-9, 16-17, and 23-24 are rejected under AIA  35 U.S.C §103 are rejected under AIA  35 U.S.C §103 as being unpatentable by MATSUMAE et al. (JP02008264058A, English translation attached, hereinafter MATSUMAE) and in view of Chantima et al. (“Smart Closet”, 2014 Third ICT conference, see attached, hereinafter Chantima) and in view of Torres et al. (US 2011047046 A1, hereinafter Torres).

As to dependent claim 6, the rejection of claim 1 is incorporated. MATSUMAE/Chantima does not teach the system of claim 1, wherein the communication interface circuitry is to receive styling data from an external resource, the external resource including a data handling resource maintained by an apparel manufacturer, the styling data including at least one piece of apparel suggested by the apparel manufacture, the closet controller circuitry to select the selected apparel based on the styling data.
Torres teaches:
(paragraph [0019], when items from third party retail businesses have been input or otherwise been made accessible to the application, the personal profile section may be operable to alert the user when such retail items match a user's preferred fashion style).
Since MATSUMAE/Chantima teaches a control system to suggest apparel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the communication interface circuitry is to receive styling data from an external resource, the external resource including a data handling resource maintained by an apparel manufacturer, the styling data including at least one piece of apparel suggested by the apparel manufacture, the closet controller circuitry to select the selected apparel based on the styling data, as taught by Torres, as the prior arts are from the same application field of customer clothing management, and Torres further teaches multiple clothing sensors. By incorporating Torres into MATSUMAE/Chantima would expand the utility of MATSUMAE/Chantima’s system by allowing to begin a fashion recommendation process (Torres, paragraph [0010]).

As to dependent claim 7, the rejection of claim 6 is incorporated. MATSUMAE teaches the system of claim 6, wherein the communication circuitry is to transmit at least the apparel data and the usage data (paragraph [0044], A use time and a use frequency are recorded, a user who is highly likely to be used next time is estimated based on the use history, and when the closet 1 is not used for a predetermined time, the user is automatically rotated and adjusted automatically so as to be a height position and a rotation position of the clothes corresponding to the estimated taste information of the user; use time and a use frequency is the usage data of apparels), and HOFFMAN teaches to transmit the condition data  (paragraph [0213], a user may be allowed to select an athletic equipment tag to indicate the type of athletic equipment used or worn during the workout. In a particular example, the user may identify a type of shoe or specific pair of shoes worn during a run; used or worn is the shoe condition).
MATSUMAE/Chantima does not teach:
transmit data to the external resource for use in determining the styling data (paragraph [0019], the application may include a recommendation section that has access to all of the other sections in order to generate wardrobe (i.e., one or more items) and other fashion-related recommendations; paragraph [0018], The clothing/accessory characteristics may be added to a user's personal wardrobe inventory, which maybe stored on the device 1 or another device 3, such as an external server).
Since MATSUMAE/Chantima teaches a control system to suggest apparel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate to transmit data to the external resource for use in determining the styling data, as taught by Torres, as the prior arts are from the same application field of customer clothing management, and Torres further teaches multiple clothing sensors. By incorporating Torres into M MATSUMAE/Chantima would expand to enable the user to purchase such an item from such a website (Torres, paragraph [0022]).

As to dependent claim 8, the rejection of claim 6 is incorporated. MATSUMAE/Chantima does not teach the system of claim 6, wherein the styling data includes a suggestion of a new apparel to purchase from the apparel manufacturer, the closet controller circuitry to cause the user interface circuitry to present a user interface to the user to purchase the new apparel.
Torres teaches the styling data includes a suggestion of a new apparel to purchase from the apparel manufacturer, the closet controller circuitry to cause the user interface circuitry to present a user interface to the user to purchase the new apparel (paragraph [0022], In the event a particular recommendation includes one or more items that are not presently a part of the user's wardrobe, the communication section of the device or application may be operable, for example, to establish communications with a third party website to enable the user to purchase such an item from such a website).
Since MATSUMAE/Chantima teaches a control system to suggest apparel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the styling data includes a suggestion of a new apparel to purchase from the apparel manufacturer, the closet controller circuitry to cause the user interface circuitry to present a user interface to the user to purchase the new apparel, as taught by Torres, as the prior arts are from the same application field of customer clothing management, and Torres further teaches multiple clothing sensors. By incorporating Torres into MATSUMAE/Chantima would expand the utility of to enable the user to purchase such an item from such a website (Torres, paragraph [0022]).

As to dependent claim 9, the rejection of claim 6 is incorporated. MATSUMAE/Chantima does not teach the system of claim 6, wherein the external resource includes a data accumulation resource for at least one third party, the styling data being generated at least in part based on data collected provided from the at least one third party
Torres teaches the external resource includes a data accumulation resource for at least one third party, the styling data being generated at least in part based on data collected provided from the at least one third party (paragraph [0022], In the event a particular recommendation includes one or more items that are not presently a part of the user's wardrobe, the communication section of the device or application may be operable, for example, to establish communications with a third party website to enable the user to purchase such an item from such a website).
Since MATSUMAE/Chantima teaches a control system to suggest apparel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the external resource includes a data accumulation resource for at least one third party, the styling data being generated at least in part based on data collected provided from the at least one third party, as taught by Torres, as the prior arts are from the same application field of customer clothing management, and Torres further teaches multiple clothing sensors. By incorporating Torres into MATSUMAE/Chantima would expand the utility of MATSUMAE/Chantima’s to enable the user to purchase such an item from such a website (Torres, paragraph [0022]).

As to dependent claims 16 and 23, the rejection of claim 12 is incorporated. MATSUMAE/Chantima does not teach the method of claim 12, further including receiving aggregated styling data from an external resource, the external resource including an apparel manufacturer, the aggregated styling data including at least one piece of apparel suggested by the apparel manufacturer, the selecting of the selected apparel based on the aggregated styling data.
Torres teaches receiving aggregated styling data from an external resource,  the external resource including an apparel manufacturer, the aggregated styling data including at least one piece of apparel suggested by the apparel manufacturer, the selecting of the selected apparel based on the aggregated styling data (paragraph [0019], When items from third party retail businesses have been input or otherwise been made accessible to the application, the personal profile section may be operable to alert the user when such retail items match a user's preferred fashion style).
Since M MATSUMAE/Chantima teaches a control system to suggest apparel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving aggregated styling data from an external resource,  the external resource including an apparel manufacturer, the aggregated styling data including at least one piece of apparel suggested by the apparel manufacturer, the selecting of the selected apparel based on the aggregated styling data, as taught by Torres, as the prior arts are from the same application field of to alert the user when such retail items match a user's preferred fashion style (Torres, paragraph [0019]).

As to dependent claims 17, and 24, the rejection of claim 16 is incorporated. MATSUMAE/Chantima does not teach the method of claim 16, further comprising: 
determining, by the closet controller circuitry, that the aggregated styling data includes a suggestion for a new apparel for purchase from the apparel manufacturer, presenting, by the user interface circuitry, a user interface to the user to purchase the new apparel.
Torres teaches: 
determining, by the closet controller circuitry, that the aggregated styling data includes a suggestion for a new apparel for purchase from the apparel manufacturer, presenting, by the user interface circuitry, a user interface to the user to purchase the new apparel (paragraph [0022], In the event a particular recommendation includes one or more items that are not presently a part of the user's wardrobe, the communication section of the device or application may be operable, for example, to establish communications with a third party website to enable the user to purchase such an item from such a website).
Since MATSUMAE/Chantima teaches a control system to suggest apparel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining, by the closet controller circuitry, that the aggregated styling data includes a suggestion for a new apparel for purchase from to alert the user when such retail items match a user's preferred fashion style (Torres, paragraph [0019]).

Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1-8, 10-12, 14-17, 19, 21-24, cancellation of claims 13, 18, 20, and 25, and addition of claims 26-29.
	Regarding amended claims, applicant’s prior art argument have been fully considered but are moot in view of the new grounds of rejection presented above.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer TO can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W./